Herlihy, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board which found claimant ineligible for benefits effective May 9, 1966. The determination affirmed was that the claimant was not available for employment since her efforts did not indicate an active search for work and she was restricting herself to a certain area. The Referee found that “ claimant’s efforts to find work were meager and failed to demonstrate that she had a genuine attachment to the labor market.” The board adopted the Referee’s findings. The question of whether or not one has made adequate efforts to secure employment is one of fact for the board, necessarily to be determined by a hindsighted evaluation of a claimant’s performance. (Matter of Herman [Catherwood], 25 A D 2d 473; Matter of Schmidt [Catherwood], 25 A D 2d 705.) “ The question of availability has been resolved against the claimant and, since the record sustains this finding, we may not disturb the board’s determination.” (Matter of Petrossi [Catherwood], 24 A D 2d 782, 783.) Decision affirmed, without costs. *973Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J.